ORDER

PER CURIAM
Nicholas Nettles (“Defendant”) appeals from the trial court’s judgment, following a bench trial, denying his motion to suppress evidence and statements and finding him guilty on each of five counts: four counts of the class C felony of possession of a controlled substance, in violation of Section 195.202, RSMo. Cum. Supp. 2010, and one count of the class A misdemeanor of possession of a controlled substance, in violation of Section 195.202, RSMo. Cum. Supp. 2010. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 80.25(b).